Bkoyles, P. J.
The petition set out a cause of action, and the court erred in sustaining the general demurrer.

Judgment reversed.


Bloockvorth and Stephens, JJ., concur.

The defendant demurred, on the grounds, (1) that no cause of action was stated against the defendant, and (2) that there was a non-joinder, in that the defendant’s wife should be made a party defendant. The court overruled the second ground and sustained the general demurrer and dismissed the petition.
Oliver & Oliver, for plaintiff,
cited: 120 Ga. 230 (1); 122 Ga. 664 (1) ; 103 Ga. 823; 4 Ga. App. 436, 438; 6 Ga. App. 684 (2); 17 Ga. App. 699 (1), and cit.
Adams & Adams, for defendant,
cited: 7 Ga. App. 642 (1); 100 Ga. 46, 49-50.